Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Henry S. FitzGerald appeals the district court’s order affirming the bankruptcy court’s orders dismissing his Chapter 13 petition and denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. FitzGerald v. Gorman, No. 1:14-cv-01017-GBA-JFA (E.D.Va. Nov. 14, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the ma-' terial before this court and argument would not aid the decisional process.

AFFIRMED.